DETAILED ACTION
This Office Action is responsive to application number 16/613,881 LAVATORY ARRANGEMENT, filed on 11/15/19. Claims 16-34 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fresh fluid tank and funnel arrangement for filling the fresh fluid tank, of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23 the limitation, “temporary facilitate” is unclear what is meant by temporarily facilitating.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)16, 18, 19, 21, 29, 30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimaldi (WO 2011/048544 A1).
Regarding claim 16 Grimaldi shows a lavatory arrangement (Fig. 1; page 1, lines 6-10), comprising: a vacuum flushing system (page 8, lines 3-5); and a folding toilet bowl (Figs. 1-2).  
Regarding claim 18  Grimaldi shows the lavatory arrangement of claim 16, further comprising a tiltable flap (14; Fig. 1), wherein the tiltable flap is configured to facilitate an unfolding of the toilet bowl (Figs. 1-4).  
Regarding claim 19 Grimaldi shows the lavatory arrangement of claim 18, further comprising a lever arrangement (13) that links the toilet bowl to the tiltable flap.  
Regarding claim 21 Grimaldi shows the lavatory arrangement of claim 16, further comprising an exterior casing (1) that partially encloses the flushing system and the toilet bowl, wherein a side of the exterior casing that faces the vacuum flushing system and the toilet bowl comprises a guiding channel (8) for a waste hose, wherein the guiding channel is at least partially defined by an elongated cavity.  
Regarding claim 29 Grimaldi shows the lavatory arrangement of claim 16, further comprising at least one gas spring (11) that comprises a heating mechanism (conventional piston pressure on the contained gas creates heat), wherein the at least one gas spring is configured to move the toilet bowl between a folded-away state and a folded-out state (Fig. 1).  
Regarding claim 30 Grimaldi shows the lavatory arrangement of claim 16, wherein the toilet bowl comprises at least one of: (a) a top surface that is partly inclined relative to a toilet seat (Fig. 1); or (b) a lateral compartment.  
Regarding claim 33 Grimaldi shows a lavatory arrangement, comprising: a pivotable toilet bowl (Figs. 1-2); a lever arrangement (13) coupled to the toilet bowl (2); and a tiltable flap (14) spaced from the toilet bowl and in contact with the lever arrangement such that when the toilet bowl is moved between a folded-away state and a folded-out state, the tiltable flap moves between a first position and a second position (Figs. 1-2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimaldi (WO 2011/048544 A1) in view of Boeing Co. (EP 0 850 833 A2).
Regarding claims 17 and 31 Grimaldi shows the lavatory arrangement of claim 16, but fails to specifically show wherein the lavatory arrangement is an aircraft lavatory arrangement.  However, the Grimaldi details the lavatory arrangement is for trains and boats and other small space applications, and Boeing shows a typical bathroom arrangement for an airplane.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grimaldi to include being in an aircraft bathroom arrangement for the purpose of saving space in the air craft bathroom. 
Regarding claim 32 Grimaldi as combined shows the aircraft of claim 31, further comprising: a cockpit (inherent in aircraft), a cabin (shown with the seats Fig. 1; Boeing), and a cabinet (60), wherein the lavatory arrangement is positioned between the cockpit and the cabin such that when a cabinet door  (30) of the cabinet is in an open position, the cabinet door forms a barrier between the lavatory arrangement and the cockpit (door is rotated 90 degrees and would be between the cockpit and lavatory during the 90 degree swing).  
Allowable Subject Matter
Claims 20, 22, 23-28 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooi et al. (US Pub. 2017/0121025) shows the general state of the art of an aircraft lavatory assembly; Carver et al. (US Pub. 2014/0245531) shows a vacuum toilet in a lavatory assembly that is foldable; Perrin (US 6,986,171) shows fold out toilet within a cabinet and with cabinet doors; Colonna (US 2,799,864) shows a fold out toilet with levers and articulation; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/17/2022